Clinton, J.
Where documents offered in evidence in the lower court are not in the record, the case will be passed upon as if no such evidence had been offered.
2. A letter of credit or recommendation stating that a person is-“doing a good businesses reliable and responsible for his contracts,” is not a guarantee or a security; but would subject the party signing it to damages in case its representations were proved to be false.
3. A power of attorney from the wife, who is séparate in property, and a public merchant, authorizing her husband to attend to her mercantile and planting business, will not authorize him to give letters of-credit, or go security for the debts of others as her agent.